Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Estamos conformes con las expresiones hechas por el *69Tribunal respecto a la admisibilidad, como prueba sustan-tiva, de la grabación del testimonio prestado por un testigo no disponible, días antes de su asesinato, en la vista para la determinación de causa probable para el arresto del acu-sado apelante Justo Torres García.
Sin embargo, creemos importante hacer algunas expre-siones relacionadas con la cadena de custodia de dicha gra-bación y de la grabadora.
En el caso de autos, el agente Silva mantuvo la graba-dora y el casete en una gaveta de su casa desde el 6 al 28 de marzo de 1992, es decir, durante veintidós (22) días. Véase la transcripción de la evidencia (T.E.), págS; 200 y 358. Sobre los cuidados que le brindó, el agente Silva tes-tificó que le indicó a su esposa que velara de que sus hijos no tuvieran acceso a la gaveta. Además, señaló que única-mente él utilizaba esa gaveta. T.E., págs. 199-200. Esta situación representa una irregularidad en la cadena de custodia del casete y la grabadora. No es aconsejable, ni constituye una buena práctica, que la Policía permita que los agentes se lleven a sus casas u otros lugares —excepto cuando existan circunstancias extraordinarias tales como inundaciones, terremoto, fuego— efectos que constituyan o puedan constituir evidencia potencial de un caso.
No obstante, consideramos que, bajo los hechos particu-lares de este caso, debe sostenerse la admisibilidad de la grabación, aun cuando existe una situación irregular en la cadena de custodia. Coincidimos con la opinión mayorita-ria de que bajo nuestra doctrina establecida en Pueblo v. Bianchi Álvarez, 117 D.P.R. 484 (1986), el apelante Torres García no demostró unas situaciones específicas que inci-dieran o debilitaran la confiabilidad de la grabación. En dicho caso expresamos:
No toda interrupción en la cadena de custodia causa la exclu-sión de la prueba. La barrera de admisibilidad queda salvada cuando la apreciación del juez de la evidencia sobre la custodia es que la condición original del objeto no ha sido sustancial-mente alterada o contaminada. Corresponde al jurado, con las *70dudas que suscite la impugnación, dar a esta prueba el peso que les merezca. La mera posibilidad de una interrupción de la secuencia no hace la evidencia material inadmisible, sólo plan-tea una cuestión de peso de la prueba a ser adjudicada por el jurado. (Escolio omitido.) íd., pág. 495.
En el caso de autos, la identificación de las personas cuyas voces fueron grabadas se logró, con meridiana clari-dad, mediante el testimonio del magistrado que presidió la vista.
Por todo lo antes expuesto, concurrimos con la opinión mayoritaria.